UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JENNIFER TRANT,                           )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                   Case No. 20-cv-1457 (APM)
                                          )
JAMES MURRAY et al.,                      )
                                          )
      Defendants.                         )
_________________________________________ )

                           MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Since 2015, Plaintiff Jennifer Trant has served as an Officer for the United States Secret

Service. She brings this action under Title VII of the Civil Rights Act of 1964, asserting two

claims. First, Trant alleges that she was subjected to a hostile work environment caused by months

of sexually suggestive comments and unconsented-to touching by a male colleague. Additionally,

Trant claims that, when she reported this harassment, her employer retaliated against her by

discouraging her from participating in the Equal Employment Opportunity (“EEO”) process,

relocating her desk within the office she shared with her harasser, and transferring her laterally to

another office location.

       Defendants—the heads of the Secret Service and the Department of Homeland Security, in

their official capacities—have moved for summary judgment on both claims. Having reviewed

the record evidence, the court finds that a reasonable jury could conclude (1) that Plaintiff faced a

hostile work environment and (2) that Defendants retaliated against Plaintiff by discouraging her

from reporting the colleague’s harassment and by transferring her to a different location. On the
other hand, the court finds that no reasonable jury could conclude that Defendants retaliated against

Plaintiff by moving her desk. The court therefore grants in part and denies in part Defendants’

Motion for Summary Judgment, ECF No. 14 [hereinafter Defs.’ Mot.].

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56 provides that a court should grant summary judgment

if “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A material fact is one that is capable of affecting the outcome

of the litigation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       Rule 56 “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party moving for summary

judgment “bears the initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of” the record that “it believes demonstrate the absence of a genuine

issue of material fact.” Id. at 323.

       Once the moving party has made an adequate showing that a fact cannot be disputed, the

burden shifts to the party opposing summary judgment to “set forth specific facts showing that

there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (internal quotation marks omitted).

The nonmoving party may oppose the motion using “any of the kinds of evidentiary materials

listed in Rule 56(c), except the mere pleadings themselves.” Celotex Corp., 477 U.S. at 324. “The

evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Anderson, 477 U.S. at 255. However, “[t]o defeat a motion for summary judgment, the

non-moving party must offer more than mere unsupported allegations or denials.” Dormu v.




                                                  2
District of Columbia, 795 F. Supp. 2d 7, 17 (D.D.C. 2011) (citing Celotex, 477 U.S. at 324). In

other words, if the nonmovant’s “evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.” Anderson, 477 U.S. at 249–50 (citations omitted). Summary

judgment, then, is appropriate when the nonmoving party fails to offer “evidence on which the

jury could reasonably find for the [nonmovant].” Id. at 252.

III.    DISCUSSION

        The court begins with Plaintiff’s hostile work environment claim before turning to her

theories of retaliation.

        A.      Hostile Work Environment Claim

                1.         Acts Comprising Plaintiff’s Claim

        To make out a hostile work environment claim, Plaintiff must show that she was subjected

“to discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter

the conditions of [her] employment and create an abusive working environment.” Baloch v.

Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008) (internal quotation marks omitted). In deciding

whether the evidence meets that standard, “the court looks to the totality of the circumstances,

including the frequency of the discriminatory conduct, its severity, its offensiveness, and whether

it interferes with an employee’s work performance.” Id.; see also Harris v. Forklift Sys., Inc., 510

U.S. 17, 23 (1993) (“[W]hether an environment is ‘hostile’ or ‘abusive’ can be determined only

by looking at all the circumstances.”). “[I]n order to be actionable under the statute, a sexually

objectionable environment must be both objectively and subjectively offensive, one that a

reasonable person would find hostile or abusive, and one that the victim in fact did perceive to be

so.” Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998); see also Baird v. Gotbaum, 792




                                                   3
F.3d 166, 172 (D.C. Cir. 2015) (“[T]he standard for severity and pervasiveness is . . . an objective

one.” (citing Harris, 510 U.S. at 21)).

         A reasonable jury could conclude that Plaintiff was subjected to a hostile work

environment. Taking the evidence in the light most favorable to Plaintiff, the facts are as follows.

From March 2017 through October 5, 2017, while temporarily detailed to the White House Branch

Time and Attendance subunit of the Time and Attendance Office, Plaintiff shared a small office

with Officer Dung “Jackie” Duong, among others. Pl.’s Mem. of P. & A. in Opp’n to Defs.’ Mot.,

ECF No. 16 [hereinafter Pl.’s Opp’n], Pl.’s Resp. to Defs.’ Stmt. of Material Facts to Which There

Is No Genuine Dispute, ECF No. 16-2 [hereinafter Pl.’s Resp. to Defs.’ Undisputed Facts], ¶¶ 21–

23. The office space was shared by at least eight people who occupied it on a rotating basis. Id.

¶ 24. Officer Duong was on a rotating schedule, which meant that he and Plaintiff shared the office

space one or two days per week. Id. ¶¶ 25–27. Over the course of approximately seven months,

Duong harassed Plaintiff in the following ways 1: referring to Plaintiff as his girlfriend in

videochats with his children, id. ¶ 208(a)–(b); swiveling his chair around so that his legs almost

touched Plaintiff’s, id. ¶ 208(d); staring into her eyes and calling her “beautiful” or “hot,” id.

¶ 208(e), (g); sliding “his open palm down the side of her whole fac[e] while calling her beautiful,”

id. ¶ 208(k); asking her out to dinner or on vacations, id. ¶ 208(h)–(i); commenting on her breast

size, id. ¶ 208(o); showing her “pictures of women’s vaginas during childbirth,” id. ¶ 208(n); and

commenting on her “pee-pee,” id. ¶ 208(p). Plaintiff consistently told Duong “that she did not



1
  All of the following facts are taken from Plaintiff’s Response to Defendants’ Statement of Material Facts to Which
There Is No Genuine Dispute. Plaintiff appended her own Statement of Material Facts to Which There Is No Dispute
to her Response, but contrary to the court’s direction, Defendants did not further respond. Order, ECF No. 13, at 2
(“If additional fact allegations are made by the non-movant, the moving party shall file a responsive statement of its
own with its reply brief in the format set forth in paragraph B.”). Defendants’ failure to do so allows the court to treat
these factual assertions as conceded. FED. R. CIV. P. 56(e)(2); LCvR 7(h); Oviedo v. Wash. Metro. Area Transit Auth.,
948 F.3d 386, 396 (D.C. Cir. 2020) (describing Rule 56(e)(2) and Local Civil Rule 7(h) “as obvious authority to deem
[a] statement as undisputed”).


                                                            4
approve of his behavior,” and that it was “creepy, unacceptable, and it made her feel

uncomfortable.” Id. ¶ 208(c), (f), (h). Even though Plaintiff and Duong only overlapped in the

office once or twice each week, Plaintiff stated that during those periods Duong’s harassment “was

happening on a continuous basis.” Id. ¶ 55.

       Duong’s behavior “unreasonably interfere[d] with [Plaintiff’s] work performance.”

Durant v. District of Columbia, 875 F.3d 685, 700 (D.C. Cir. 2017) (internal quotation marks

omitted). Plaintiff had previously suffered from migraines, but they increased in both frequency

and severity. Pl.’s Opp’n, Dep. of Jennifer L. Trant, ECF No. 16-5 [hereinafter Trant Dep.] at

98–99. She visited a neurologist for the first time, went to the emergency room, and was prescribed

anti-seizure medication. Id. at 98–101. And the migraines caused her to miss work. Id. at 99.

She also experienced severe nausea, anxiety, stomach pain, and insomnia. Id. at 96, 97, 99. She

had nightmares Duong sexually assaulted her. Id. at 108. The pervasiveness of Duong’s harassing

behavior, the escalating nature of his conduct, and the substantial impact it had on Plaintiff, taken

together, are sufficient to make a showing of a hostile work environment. See Johnson v. Shinseki,

811 F. Supp. 2d 336, 346 (D.D.C. 2011) (holding that hostile work environment claim survived

summary judgment where the harasser’s behavior became “more aggressive over time,” including

“attempts to kiss [the plaintiff], uninvited visits to her office, solicitations for sex, grabbing and

pinching of her breast, and grabbing and spanking of her behind,” and impacted the plaintiff’s

mental health and caused her to leave to the workforce); id. (citing cases).

       Defendants cite a number of cases from this District to avoid this conclusion, but the court

finds them distinguishable. Defendants rely on this court’s prior decision in Tucker v. Johnson to

argue that “numerous alleged incidents between [a plaintiff] and a male colleague failed to

establish an actionable” sexual harassment claim. Defs.’ Mot., Defs.’ Mem. of P & A in Supp. of




                                                  5
Defs.’ Mot., ECF No. 14-1 [hereinafter Defs.’ Mem.], at 8. But Tucker is different in multiple

ways. First, the alleged harassment in Tucker consisted of a colleague’s comments about the

plaintiff and other colleagues’ “physical characteristics” and at least three instances of the

colleague sneaking up on the plaintiff and “looking down [her] shirt.” Tucker v. Johnson, 211

F. Supp. 3d 95, 100 (D.D.C. 2016). Here, in contrast, Plaintiff has alleged escalating, “continuous”

harassment whenever she and Duong overlapped in the small office to include unwanted touching,

which was absent in Tucker. Pl.’s Resp. to Defs.’ Undisputed Facts ¶ 55. Second, the period of

harassment in Tucker lasted roughly half the length of time of Duong’s conduct here. Compare

Tucker, 211 F. Supp. 3d at 99–100 (allegations stretching from approximately June to September

2009), with Pl.’s Opp’n at 12 (allegations spanning approximately seven months).              These

differences made out a lesser showing of Faragher’s objective prong. And, third, the plaintiff in

Tucker said that her harasser’s acts caused her to feel “generally uncomfortable and uneasy.”

Tucker, 211 F. Supp. 3d at 101 (internal quotation marks omitted). She thus failed to show that

the harassing conduct was “subjectively offensive,” Faragher, 524 U.S. at 787, whereas Plaintiff

here easily has established the subjective element of the claim. “While there is no precise formula

or mathematical test to determine when conduct becomes pervasive,” Thomas v. Securiguard Inc.,

412 F. Supp. 3d 62, 94 (D.D.C. 2019) (internal quotation marks omitted), the court finds that the

frequency of Duong’s harassment over a longer period of time, combined with its subjective

effects, separates this case from Tucker.

       Defendants miss the mark by arguing that courts in this Circuit “have dismissed sexual

harassment claims more serious than the conduct alleged by Plaintiff.” Defs.’ Mem. at 7. Such

cases have typically focused “on the severity of the actions rather than their pervasiveness, and the

isolated nature of the incidents was important to the decisions.” Thomas, 412 F. Supp. 3d at 93–94.




                                                 6
Yet “[t]he test set forth by the Supreme Court [in Harris] is whether the alleged conduct is

‘sufficiently severe or pervasive’—written in the disjunctive—not whether the conduct is

‘sufficiently severe and pervasive.’” Ayissi-Etoh v. Fannie Mae, 712 F.3d 572, 579 (D.C. Cir.

2013) (Kavanaugh, J., concurring).            That pervasiveness was found lacking in another case

Defendants cite, Akonji v. Unity Healthcare, Inc., where the alleged harassment consisted of “five

discrete acts over [a] two-year period.” 517 F. Supp. 2d 83, 98–99 (D.D.C. 2007); see Defs.’ Mem.

at 6. Plaintiff here has alleged much more. According to the EEO investigation, Duong harassed

Plaintiff at least fifteen times over a seven-month period. See Defs.’ Mot., Report of Investigation,

ECF No. 14-5 [hereinafter EEO Report], at 000161–162. If Plaintiff and Duong worked together,

on average, 1.5 days per week, this would amount to harassing behavior occurring one out of every

three of their overlapping workdays (15 ÷ (32 weeks × 1.5 days per week)). 2 This pattern of

conduct is similar to that in Norris v. Washington Metropolitan Area Transit Authority, where

“five incidents within two months” were credited as sufficiently “pervasive.” 342 F. Supp. 3d 97,

125 (D.D.C. 2018). In this case, it is “the pervasiveness of [Duong’s] conduct” that gives rise to

“a genuine factual dispute for the jury as to whether” Plaintiff’s working environment was abusive.

Thomas, 412 F. Supp. 3d at 94; see also Simms v. Ctr. for Corr. Health & Pol’y Stud., 794 F. Supp.

2d 173, 192–93 (D.D.C. 2011).

                 2.       Defendants’ Liability for the Hostile Work Environment

        Defendants urge entry of judgment on an alternative ground. They claim that, even if

Duong’s acts toward Plaintiff establish a hostile work environment, the agency is not vicariously



2
  Defendants contest this pervasiveness, in part, by pointing out that Plaintiff and Duong were not always scheduled
to work the same shifts and overlapped in the office only once or twice weekly. Defs.’ Mem. at 5. But that argument
misses the point. The fact that Plaintiff and Duong did not work together daily only magnifies the pervasiveness of
his harassment, which occurred routinely when they were together. That Plaintiff was not being harassed on days she
did not work with Duong does not cleanse her work environment of his persistent sexually harassing conduct.



                                                         7
liable for them. Under the Faragher line of cases, an employer is vicariously liable for an

employee’s harassing behavior if it is perpetrated by the employee’s supervisor or “if the employer

was negligent with respect to the offensive behavior.” Vance v. Ball State Univ., 570 U.S. 421,

427, 429 (2013). There is no dispute that Duong did not supervise Plaintiff or have authority over

her. Defs.’ Reply in Supp. of Defs.’ Mot., ECF No. 18 [hereinafter Defs.’ Reply], at 7; Defs.’

Mot., Defs.’ of Material Facts as to Which There Is No Genuine Dispute, ECF No. 14-2

[hereinafter Defs.’ Undisputed Facts], ¶ 14. Therefore, the question is whether Defendants were

negligent in responding to Plaintiff’s complaints. Defendants bear the burden of showing there is

no genuine dispute of material fact that would establish their negligence. Faragher, 524 U.S. at

780 (holding that employer’s vicarious liability for a hostile work environment predicated on

sexual harassment is “subject to an affirmative defense looking to the reasonableness of the

employer’s conduct”). They fail to meet their burden.

         In this Circuit, employers can be held liable for the harassing conduct of a non-supervisor

“if the employer knew or should have known of the harassment and failed to implement prompt

and appropriate corrective action.” Curry v. District of Columbia, 195 F.3d 654, 660 (D.C. Cir.

1999).    Plaintiff has pointed to a dispute over when she first disclosed the harassment to

Defendants’ management, Pl.’s Opp’n at 21–23; Pl.’s Opp’n, Pl.’s Stmt. of Material Facts to

Which There Is a Genuine Dispute, ECF No. 16-3 [hereinafter Pl.’s Disputed Facts], ¶ 3, and as to

the effectiveness of the remedial actions eventually taken, Pl.’s Opp’n at 23–30. Plaintiff attests

that she disclosed Duong’s harassment in March 2017, Pl.’s Opp’n at 22, while Defendants claim

that it was not “until around August of 2017,” Defs.’ Undisputed Facts ¶¶ 38, 49. Defendants

respond that Plaintiff is required to bring forth evidence beyond “her own self-serving deposition

testimony” in support of her claim. Defs.’ Reply at 8. Not so. “[T]here is no rule of law that the




                                                  8
testimony of a discrimination plaintiff, standing alone, can never make out a case of discrimination

that could withstand a summary judgment motion.” Johnson v. Perez, 823 F.3d 701, 710 (D.C.

Cir. 2016) (internal quotation marks omitted). Even where a party-witness’s testimony “may be

impaired by party self-interest, it is ordinarily the role of the jury—not the court on summary

judgment—to discount it accordingly.” Id. As there is no basis to discredit Plaintiff’s testimony

at this juncture, there remains a dispute of fact as to how look it took for Defendants to respond to

her reports of harassment.       See Curry, 195 F.3d at 662 n.17 (“Factors in assessing the

reasonableness of remedial measures may include the amount of time that elapsed between the

notice and remedial action.”).

       Moreover, there remains a dispute as to whether Defendants acted appropriately when they

eventually did act. Plaintiff points to the deposition testimony of an Acting Chief of the Secret

Service, who reversed the actions of Plaintiff’s supervisors and described their conduct as

categorically wrong. Pl.’s Opp’n at 21–22; see Dep. of Jack Powers, ECF No. 14-8, at 17–18

(faulting Plaintiff’s supervisor for failing to ensure Plaintiff’s accusation went “up through his

chain of command”); id. at 33–34 (agreeing that Plaintiff’s supervisors should have gone “around

their supervisors to ensure that action is being taken”); id. at 39–40 (stating that the lead EEO

specialist informed the acting chief that moving Plaintiff “was improper . . . because it could make

the victim feel like she had done something wrong”); id. at 51–52 (acknowledging that Plaintiff’s

“situation had been mishandled” and that Powers “mistakenly removed [Plaintiff] from the

previous physical location”); id. at 52–53 (“I inappropriately moved Ms. Trant[.] . . . I made a

mistake.”); id. at 56 (stating that the EEO specialist told Powers that his decision to relocate

Plaintiff “out of the area . . . was improper”). Defendants, on the other hand, claim that their

remedial actions were entirely appropriate. Defs.’ Reply at 9–11. This gulf in viewpoints means




                                                 9
there remains a genuine issue of material fact as to Defendants’ corrective actions and liability.

Defendants are unable to meet their burden to prove that they were not liable for the hostile work

environment Plaintiff faced. 3

         B.        Retaliation Claims

         Next, the court considers whether the adverse treatment that Plaintiff experienced at work

constituted unlawful retaliation because of her protected activity. Title VII prohibits employers

from retaliating against an employee “because [she] has opposed any practice made an unlawful

employment practice by this subchapter, or because [she] has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e–3(a). To prove unlawful retaliation under Title VII, “a plaintiff must show:

(1) that [she] opposed a practice made unlawful by Title VII; (2) that the employer took a

materially adverse action against [her]; and (3) that the employer took the action ‘because’ the

employee opposed the practice.” McGrath v. Clinton, 666 F.3d 1377, 1380 (D.C. Cir. 2012). Once

an employer comes forward with a legitimate, nonretaliatory reason for the challenged

employment action, as here, the court must decide whether the employee has demonstrated

intentional retaliation. Morris v. McCarthy, 825 F.3d 658, 668 (D.C. Cir. 2016). A plaintiff can

survive summary judgment “by providing enough evidence for a reasonable jury to find that the




3
  While the parties largely focus on it in the retaliation sections of the briefing, the court also takes note of Plaintiff’s
allegation that one of Defendants’ remedial actions was ordering her “to physically relocate her desk, by several feet,
to a new corner of the [small, shared] office.” Compl. ¶ 20; see also Pl.’s Resp. to Defs.’ Undisputed Facts ¶¶ 125–137.
Out-of-circuit precedent makes clear that even greater distances between the alleged harasser and victim were
insufficient. See Homesley v. Freightliner Corp., 61 F. App’x 105, 113–14 (4th Cir. 2003) (denying application of
the Faragher affirmative defense where the defendant moved an alleged harasser “100 feet away,” a remedy that “was
grossly inadequate and did nothing to stop continued stalking and staring”); Leblanc v. Coastal Mech. Servs., LLC,
No. 04-80611-CIV, 2005 WL 8156079, at *11 (S.D. Fla. Aug. 24, 2005) (finding “a genuine issue of material
fact . . . as to whether Defendant’s corrective actions were reasonably calculated to stop the harassment” where
Defendants moved a coworker accused of harassing the plaintiff to a “different building[] a few hundred feet” away).
This is further grounds for the court’s denial of a grant of summary judgment in the instant case.


                                                            10
employer’s proffered explanation was a pretext for retaliation or discrimination.” Id. (citing

Hamilton v. Geithner, 666 F.3d 1344, 1351 (D.C. Cir. 2012)).

       There is no dispute that Plaintiff notifying Defendants of the alleged harassment constitutes

protected oppositional conduct. Pl.’s Opp’n at 32; Defs.’ Mem. at 14 (“For purposes of this motion

only, Defendants do not dispute that Plaintiff engaged in protected activity when she reported the

alleged harassing behavior by Officer Duong to the Secret Service.”). The court therefore turns

its focus to whether Defendants took materially adverse employment actions against Plaintiff.

Plaintiff points to three.

       First, Plaintiff alleges she was dissuaded and discouraged from filing an EEO complaint.

Pl.’s Disputed Facts ¶ 14; Trant Dep. at 90–91. The court concludes that a reasonable jury could

find that this qualifies as a materially adverse action. The Supreme Court has held that Title VII

bars “employer actions that are likely to deter victims of discrimination from complaining to the

EEOC, the courts, and their employers.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

68 (2006). In Fallon v. Potter, the Fifth Circuit held that where explicit threats were made against

an employee contemplating an EEO action, a genuine dispute of material fact was raised as to

whether a reasonable employee would have been discouraged from filing. 277 F. App’x 422, 428

(5th Cir. 2008) (listing threats including, “You just keep filing those EEO complaints and I promise

you one thing—there won’t be a person in this post office to testify against me,” and “If you

continue to file these charges, I’ll show you what you’re up against”). Here, there is a factual

dispute over what exactly Defendants’ management team said to Plaintiff regarding the filing of

an EEO complaint, when, and why. Pl.’s Opp’n at 35–36. Plaintiff claims that Lieutenant

Edwards, her supervisor, told Plaintiff that Edwards’s own EEO complaint experience was

disastrous and that filing a complaint should be avoided at all costs. See Trant Dep. at 90 (detailing




                                                 11
how Edwards related deficiencies in her own prior EEO complaint, said “that it was hell,” and

“basically used everything possible to tell [Plaintiff] that [Plaintiff] shouldn’t be doing that”).

Edwards, on the other hand, claims that she “never deterred [Plaintiff] from filing a complaint with

the EEO process.” EEO Report at 000298; see also Pl.’s Resp. to Defs.’ Undisputed Facts ¶ 178.

Although Edwards’s comments, if true, are not as threatening as those in Fallon, there remains a

genuine dispute of material fact as to their deterrent effect on a reasonable employee. Therefore,

this retaliation claim survives summary judgment.

      Next, the court considers Plaintiff’s claim that being ordered to “physically relocate her

desk, by several feet, to a new corner of the office” also amounts to retaliation. Pl.’s Opp’n at 37.

This does not rise to the level of an adverse action. Plaintiff claims that this move led her to feel

betrayed and as if the onus was on her “to solve Duong’s sexually harassing behavior.” Pl.’s

Disputed Facts ¶ 31; EEO Report at 000269. But that is not enough. A court in this District

previously found that relocating coworkers accused of harassment while failing to relocate the

plaintiff’s workstation did not amount to retaliation. Vines v. Gates, 577 F. Supp. 2d 242, 257

(D.D.C. 2008). While the facts are distinct, this court reads Vines to illustrate that an inadequate

physical separation from a harasser, without more, is not the type of action that “might have

dissuaded a reasonable worker from making or supporting a charge of discrimination.” Burlington

Northern, 548 U.S. at 68. Moreover, Plaintiff cites no cases either within the Circuit or without to

support the argument that inadequate remedial measures qualify as an adverse action, and the court

was unable to find any. Plaintiff therefore has failed to bring forth evidence of any objective

tangible harm arising from the move of her workstation. See Bridgeforth v. Jewell, 721 F.3d 661,

663 (D.C. Cir. 2013). The court therefore finds that Defendants are entitled to summary judgment

as a matter of law on this retaliation claim.




                                                 12
      The court comes to a different conclusion as to Plaintiff’s third and final retaliation

allegation: her relocation and lateral transfer away from the White House complex. This relocation

removed Plaintiff from the audit work she was performing at the White House and back to her

original assignment. Trant Dep. at 77–80. The D.C. Circuit has instructed that “[w]hether a

particular reassignment of duties constitutes an adverse action for purposes of Title VII is generally

a jury question.” Czekalski v. Peters, 475 F.3d 360, 365 (citing Burlington Northern, 548 U.S. at

72). Courts in this District have routinely recognized that a reduction of overtime earnings or

opportunities qualifies as an adverse employment action for purposes of a retaliation claim. See,

e.g., Tridico v. District of Columbia, 130 F. Supp. 3d 17, 27–28 (D.D.C. 2015) (limitation of

overtime leading to a potential loss of $21,000 in income qualifies as a materially adverse action);

Robinson v. Winter, 457 F. Supp. 2d 32, 34 (D.D.C. 2006) (holding that “denial of overtime,”

among other employer actions sufficed to make a prima facie case of a materially adverse

retaliatory action); cf. Teliska v. Napolitano, 826 F. Supp. 2d 94, 99–100 (D.D.C. 2011) (holding

allegation of denial of overtime by the Secret Service, among other actions, sufficient to survive a

motion to dismiss on a retaliatory hostile work environment claim). In this case, Plaintiff asserts

that she was unable to earn overtime after her relocation. Trant Dep. at 82; Pl.’s Resp. to Defs.’

Undisputed Facts ¶¶ 164–166. Defendants contend otherwise. Defs.’ Undisputed Facts ¶ 165.

That factual dispute is sufficient for Plaintiff’s relocation-based retaliation claim to survive

summary judgment.

IV.    CONCLUSION AND ORDER

       For the foregoing reasons, the court grants in part and denies in part Defendants’ Motion

for Summary Judgment, ECF No. 14. Plaintiff’s hostile work environment claim and retaliation

claims for discouraging the EEO filing and relocating her from the White House complex raise




                                                 13
genuine issues of material fact that cannot be resolved on summary judgment. The court finds no

such issue with respect to her workstation relocation retaliation claim.




Dated: March 5, 2022                                         Amit P. Mehta
                                                      United States District Court Judge




                                                14